Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 1974, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment. Although claimant lost her job for nondisqualifying reasons, the record indicates that she limited her search for work almost exclusively to areas within walking distance of her home. She further admitted that she had not looked anywhere for work in the two weeks prior to her interview on March 19, 1974. Whether a claimant’s efforts to seek employment are sufficiently diligent to satisfy the statutory requirements of availability is a question of fact to be determined by the board (Matter of Bennett [Catherwood] 33 AD2d 946). There is substantial evidence to support the board’s determination (Matter of Pantel [Catherwood] 35 AD2d 681). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.